Citation Nr: 0028143	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-01 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for left total knee joint 
replacement due to osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from March 1945 to July 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Portland, Oregon, Department of Veterans 
Affairs (VA) Regional Office (RO).


REMAND

The report of physical examination at induction into service, 
dated in March 1945, shows no musculoskeletal defects 
pertinent to the veteran.  Service medical entries beginning 
in June 1945, reflect that the veteran complained of a 15-
year history of knee locking after a 1930 football injury to 
his left knee and a re-injury in 1931.  The veteran's left 
knee began bothering him during basic training in April 1945.  
X-rays were interpreted as negative.  The conclusion was that 
physical findings pointed to a torn medial meniscus but that 
the veteran refused surgery; he was returned to duty.  
Service medical records then indicate that in August 1945 the 
veteran twisted his left knee coming down the stairs at a 
hotel and was admitted to the hospital.  He continued to 
refuse knee surgery and was discharged to duty.  He was re-
admitted in October 1945, and in November 1945 the torn 
medial cartilage was surgically removed from his left knee.  
His post-operative course was uneventful, with some 
complaints of minimal knee pain and minimal swelling; he was 
returned to duty.  

An in-service summary of the veteran's knee condition, dated 
in January 1946, includes note that the veteran had some 
instability and recurrent locking in the knee prior to 
service "and with increased activity demanded of him in Army 
Service he began having more trouble with the knee."  
Examination in January 1946 revealed a full range of motion 
with minimal swelling.  The report of medical examination 
dated in July 1946, at release from active duty, shows a left 
knee scar, post-operative removal of cartilage, without other 
knee impairment noted.  

In a rating decision dated in July 1946, the RO established 
service connection and assigned a zero percent evaluation for 
post-operative scarring of the left knee; the original rating 
sheet erroneously reads "right" knee.

In a statement received in April 1973, the veteran indicated 
he had injured his left knee in service basic training 
exercises.  He stated that he had experienced pain and 
discomfort with the use of his left knee thereafter.  

The only post-service record relevant to the veteran's left 
knee in the existing claims file is a  report from St. 
Charles Medical Center dated in February 1992, which shows a 
pre-operative diagnosis of left knee osteoarthritis for which 
total knee replacement was accomplished.  

In July 1998, the RO received the veteran's claim of 
entitlement to service connection for left knee disability.  
The veteran specifically expresses disagreement with service 
medical record notations that he injured his left knee 
playing football in 1930 at Fresno State College.  He cites 
his year of birth in 1915 and the fact that he would have 
been only 15 years old in 1930.  He denies pre-service injury 
to his left knee, and specifically denies having ever played 
football.  He indicates he has witnesses to that effect.  He 
instead argues that the in-service cartilage removal was 
precipitated by injury and that the resulting bone-on-bone 
contact caused degeneration of his knee joint and a bowed 
leg, which in turn led to his osteoarthritis and the need for 
knee replacement.

The RO appears to have denied service connection for total 
left knee replacement based on a finding that a left knee 
disability pre-existed service and was not aggravated 
therein.  See 38 C.F.R. §§ 3.304(b), 3.306 (1999).  As noted, 
the veteran is service-connected for post-operative left knee 
residuals, limited by the RO to a noncompensably disabling 
left knee scar.  However, 38 C.F.R. § 3.306(b)(1) (1999) 
provides that the usual effects of surgical treatment in 
service, which have the effect of ameliorating disease or 
other conditions incurred before enlistment, including post-
operative scars, will not be considered service connected 
unless the disease or injury is otherwise aggravated by 
service.  

Based on the above, the Board is of the opinion that the 
veteran's contentions relevant to other surgical residuals 
causing increased left knee disability, in addition to 
raising questions as to the scope of the prior grant of 
service connection, also raise an inferred claim of 
entitlement to an increased evaluation for service-connected 
residuals of in-service left knee surgery.  Such claim is 
inextricably intertwined with the issue on appeal.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that VA must 
develop all issues which are reasonably raised from a liberal 
reading of the entire record, where these issues are 
inextricably intertwined with the issues on appeal, Myers v. 
Derwinski, 1 Vet. App. 127 (1991), and that all inextricably 
intertwined matters must be adjudicated by the VA prior to 
any determination by the Board on the merits of the claim.  
Harris v. Derwinski, 1 Vet. App. 181, 183 (1991).  In this 
case the veteran has not been examined by VA in many years 
and thus the nature and degree of left knee impairment that 
may be attributable to his in-service surgery is not clear.  
Accordingly, the Board defers adjudication of the service 
connection question certified for appeal pending 
clarification as to the scope of the veteran's current 
service connection grant.  See Bruce v. West, 11 Vet. App. 
405, 408-9 (1998) (remand required where there was ambiguity 
as to whether the RO had previously granted service 
connection for claimed disability).

The Board further notes that in its October 1998 decision, 
the RO denied service connection for a total right knee joint 
replacement due to osteoarthritis.  The veteran did not 
express disagreement with that matter in his October 1998 
notice of disagreement or in his VA Form 9, accepted as a 
substantive appeal to the left knee issue in January 1999.  
However, in the VA Form 646 dated in January 1999, the 
veteran's representative included the right knee issue.  Such 
statement was received within the one-year appeal period.  
See 38 C.F.R. §§ 20.200, 20.201, 20.302 (1999), and may 
reasonably be construed as a timely notice of disagreement.  
The RO has not issued a statement of the case in response to 
such.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
Pursuant to the provisions of 38 C.F.R. § 19.9(a) (amended 
effective Oct. 8, 1997), "[i]f further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action.  If a claim 
has been placed in appellate status by the filing of a notice 
of disagreement, the Board must remand the claim to the RO 
for preparation of a statement of the case as to that claim.  
See VAOPGCPREC 16-92 (1992).

Accordingly, the case must be returned to the RO for the 
following:

1.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of whether 
service connection is warranted for a 
total right knee joint replacement due to 
osteoarthritis.  The veteran should be 
advised of the time period in which to 
perfect an appeal with respect to that 
matter.

2.  The RO should conduct any 
additionally indicated development, such 
as obtaining an examination opinion and 
current clinical findings, and then 
adjudicate the matter of entitlement to 
an increased evaluation for residuals of 
in-service left knee surgery.  In so 
doing the RO is specifically requested to 
consider the nature and scope of any 
surgical residuals beyond scarring that 
may warrant service connection.  The RO 
should notify the veteran of the 
determination and advise him of his 
appellate rights.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  If the 
matter of entitlement to service 
connection for total left knee 
replacement has not otherwise been 
resolved, the RO should prepare a 
supplemental statement of the case and 
afford the veteran opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


